Citation Nr: 1022311	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left ankle injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an evaluation in excess of 20 percent 
prior to November 19, 2009, and in excess of 30 percent as of 
January 1, 2010, for a limitation of left knee extension.

3.  Entitlement to a compensable evaluation for left knee 
condition.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to 
November 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issues of entitlement to an evaluation in excess of 
20 percent prior to November 19, 2009, and in excess of 
30 percent since January 1, 2010, for a limitation of left 
knee extension; and entitlement to a compensable evaluation 
for left knee condition, are addressed in the REMAND portion 
of the decision below.  Those issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a left ankle injury have not been manifested by 
either a marked limitation of motion or by ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left ankle injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in December 2006, prior to the rating decision on appeal, of 
the information and evidence needed to substantiate and 
complete a claim, the responsibilities each party had in 
obtaining and submitting evidence, and how disability rates 
and effective dates are assigned.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate this 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations, which examinations were 
adequate.  The Board notes that it is remanding the 
increased-rating claims involving the left knee to obtain VA 
treatment records because the evidence indicates that there 
are outstanding records pertaining to this disability.  There 
is no evidence in the record to indicate that there are 
outstanding VA treatment records pertaining to the Veteran's 
left ankle.  Thus, the Board finds that it can decide this 
claim on the merits.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis

The Veteran argues that he warrants an evaluation in excess 
of 10 percent for residuals of a left ankle injury.  The 
Veteran has not stated specifically why he believes his left 
ankle warrants a higher evaluation.  See November 2006 claim 
for increase, April 2007 notice of disagreement, and May 2008 
VA Form 9, Appeal to the Board.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  Staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in 
this decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as a 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
rating is warranted for a moderate limitation of ankle 
motion, and a 20 percent rating is assigned for a marked 
limitation.  A 20 percent evaluation may also be assigned if 
the ankle is ankylosed in plantar flexion less than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2009).  
The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71a, Plate II (2009).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle injury.  When the Veteran was 
examined in January 2007, the examiner stated the Veteran had 
dorsiflexion to 20 degrees with pain beginning after 
10 degrees and plantar flexion to 45 degrees.  

When examined in January 2010, the examiner stated that 
dorsiflexion was to 5 degrees and plantar flexion was to 
50 degrees.  These limitations are not indicative of marked 
limitation of the ankle motion.  Moreover, there was no 
objective evidence of pain on motion.  Thus, the Veteran's 
limitation of motion of the left ankle is not marked in 
degree.  

Additionally, in the January 2007 VA examination report, the 
examiner made a specific finding that the Veteran's left 
ankle did not have ankylosis or any loss of bone or part of 
the bone.  There was no additional loss of range of motion on 
repetitive use.  

When the Veteran was examined in January 2010, the examiner 
stated there was no evidence of abnormal weight bearing, no 
loss of bone or part of bone, no instability, and no tendon 
abnormality.  When asked to describe the Veteran's 
angulation, the examiner stated, "Normal, actually better 
than the right/normal ankle."  There was no weakness.  There 
was no objective evidence of pain following repetitive motion 
or any additional limitation of motion after three 
repetitions of range of motion.  None of the objective 
clinical findings in the VA examination reports establish a 
left ankle disability that is marked in degree.

The Board is aware that the Veteran has made allegations of 
having severe pain in his left ankle and having difficulty 
walking to the point that he uses an assistive device.  At 
the January 2007 VA examination, he reported using a brace 
intermittently, "but frequent."  At the January 2010 VA 
examination, he reported using a cane, a brace, and two 
crutches intermittently, "but frequent."  He also 
complained of instability, weakness, and other similar 
symptoms associated with his left ankle.  The Board questions 
the veracity of these symptoms and the use of assistive 
devices because the Veteran's credibility is questionable.  
For example, the service treatment records show that the 
Veteran injured his left ankle several times in service.  He 
had x-rays taken, which all were negative for a fracture.  He 
wore a cast for one month in 1983.  However, at the January 
2007 VA examination, the Veteran reported having fractured 
his left ankle in service and being in a cast for four 
months.  Such description is a complete exaggeration as to 
what happened in service.  Thus, the Board finds it likely 
that the Veteran has exaggerated his complaint of symptoms 
pertaining to his left ankle.

When the Veteran was hospitalized at VA in July 2009 (for 
treatment associated with a non-service-connected 
disability), he was consistently described as being 
"Completely Independent, No Devices Used" with respect to 
mobility and walking.  Yet, at the January 2007 VA 
examination, he had reported he used an assistive device 
"frequent[ly]."  When seen at VA in September 2009, the 
examiner stated that the Veteran ambulated without assistance 
and got onto the examination table without assistance.  When 
seen in October 2009, the examiner stated that the Veteran 
ambulated without assistance.  Thus, over a period of several 
months, the Veteran was not seen using an assistive device.  
In the January 2010 VA examination report, the examiner made 
a specific finding that there was no evidence of abnormal 
weight bearing on the left ankle.  

Simply put, the subjective reports by the Veteran do not 
match the objective findings made by medical professionals.  
This supports the Board's conclusion that the Veteran 
exaggerated the severity of his symptoms at the VA 
compensation examinations.  As a result, the Board assigns 
the Veteran's report of symptoms less probative value when 
addressing the severity of his service-connected residuals of 
a left ankle injury.

The rating criteria fully describe and provide for the 
symptomatology and severity of the Veteran's left ankle 
disorder.  Thus, the residuals of a left ankle injury are not 
exceptional, and they do not warrant an extraschedular 
rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
fact that his level of severity, as determined by objective 
clinical examination, falls short of that which would warrant 
a 20 percent evaluation does not render his disability 
picture as exceptional.  There is nothing in the record to 
distinguish this case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  The currently assigned schedular rating 
for the left ankle disorder addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to his service-connected disability.  See 
38 C.F.R. § 4.1.  The Board, therefore, finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

For the reasons described above, the Board finds that the 
preponderance of the evidence is against finding that 
residuals of a left ankle injury warrant more than a 
10 percent evaluation, even applying the holding in DeLuca.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claim for a rating in excess of 10 
percent for residuals of a right ankle fracture is denied.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle injury is denied.


REMAND

The Board finds that the claims involving the left knee must 
be remanded for additional development.  Specifically, in the 
March 2010 rating decision, which awarded a temporary 
100 percent evaluation for surgical or other treatment 
necessitating convalescence, effective November 19, 2009; and 
a 30 percent evaluation for a limitation of left knee 
extension, effective January 1, 2010, stated that the Veteran 
had undergone surgery involving his left meniscus at the West 
Haven, Connecticut, VA Medical Center.  Additionally, in a 
November 2009 VA treatment record, the Veteran reported it 
had been recommended that he should not return to work until 
he underwent physical therapy.  See November 2009 VA 
treatment record.  

The November 2009 VA surgical record from the West Haven VA 
Medical Center is not part of the claims file, nor are there 
any physical therapy records, assuming the Veteran underwent 
physical therapy.  These records must be obtained, as they 
are relevant to the increased-rating issues involving the 
left knee.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the medical 
records from the West Haven VA Medical 
Center  pertaining to the left meniscus 
tear surgery the Veteran underwent in 
November 2009.  

2.  The RO/AMC should find out whether the 
Veteran underwent physical therapy 
following the November 2009 surgery and, 
if so, should obtain the physical therapy 
records.

3.  Whether or not additional evidence is 
obtained, the RO/AMC must readjudicate the 
claims of entitlement to an evaluation in 
excess of 20 percent prior to November 19, 
2009, and in excess of 30 percent as of 
January 1, 2010, for left knee limitation 
of extension; and entitlement to a 
compensable evaluation for a left knee 
condition.  The RO/AMC must also address 
the basis upon which it determined the 
Veteran's limitation of extension 
warranted a 30 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Specifically, what clinical findings were 
used to justify the award of an increase 
in disability benefits given that a March 
2010 VA examination report showed that the 
Veteran had 5 degrees of extension and 
122 degrees of flexion-neither of which 
would warrant even a compensable 
evaluation under Diagnostic Codes 5260 and 
5261?  Both the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


